                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


SFLD INVESTMENTS LLC,
                                                  Case No. 20-12168
              Plaintiff,
                                                  SENIOR U.S. DISTRICT JUDGE
                 v.                               ARTHUR J. TARNOW

ANTHONY BRANDS USA, INC. ET AL,                   U.S. MAGISTRATE JUDGE
                                                  DAVID R. GRAND
             Defendants.

                                      /

 ORDER GRANTING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
                               [10]

      On July 13, 2020, Plaintiff filed this action in Oakland County Circuit Court

against Defendants Anthony Brands USA, Inc. (“Anthony Brands”), Anthony Skin

LLC (“Anthony Skin”) and their respective principals, Steve Deutsch and Solomon

Silberstein. (ECF No. 1-2). Plaintiff’s Complaint [1] alleges: Breach of Contract

against Anthony Brands (Count I), Breach of Contract against Anthony Skin (Count

II), Common Law and Statutory Conversion (Count III), and Accounting (Count

IV). (Id.). Defendants removed the case to this Court on August 12, 2020. (ECF No.

1). On August 31, 2020, the Parties stipulated to the dismissal of Defendants

Anthony Skin and Solomon Silberstein. (ECF No. 7).




                                    Page 1 of 7
      On October 15, 2020, Plaintiff filed a Motion for Partial Summary Judgment

[10] on its breach of contract claim against Anthony Brands. (ECF No. 10).

Defendant filed a Response [12] on November 5, 2020. Plaintiff filed a Reply [13]

on November 11, 2020. Pursuant to Local Rule 7.1(f)(2), the Court finds that the

Motion [10] can be determined without holding a hearing. E.D. MICH. LR 7.1. For

the reasons stated below, Plaintiff’s Motion for Partial Summary Judgment [10] is

GRANTED.

                                   BACKGROUND

      Plaintiff, SFLD Investments, LLC (“SFLD”), entered into an agreement for

the sale its cosmetics business to Anthony Brands USA, Inc. on June 27, 2017. This

agreement was executed in New York and, by its terms, must be “construed and

enforced in accordance” with New York laws. (ECF 10-2, PageID.103). Pursuant to

the agreement, Anthony Brands is required pay Plaintiff quarterly royalties within

30 days of the end of each quarter. (ECF No. 10-2, PageID.102). Anthony Brands is

additionally required to provide Plaintiff with a quarterly report setting forth the

calculation of each quarter’s royalty payments. (Id.).

      Plaintiff alleges that starting in the second quarter of 2018, Defendant

breached the agreement by failing to make timely royalty payments and withholding

the financial reports. (Compl. ¶ 23). On November 7, 2019, Anthony Brands

provided Plaintiff with a spreadsheet calculating the undisputed amount of royalties


                                     Page 2 of 7
owed through the second quarter of 2019 as $101,321. (ECF No. 10-3). Since then,

Anthony Brands has made two partial payments to Plaintiff for $20,000 on

December 6, 2019 and for $40,000 on January 20, 2020. (ECF No. 10-4). In March

2020, Anthony Brands provided Plaintiff with the calculation for the third quarter of

2019 royalties as totaling $25,018. (ECF No. 10-5). Consequentially, it is undisputed

that Anthony Brands owes $66,339 in royalty payments to Plaintiff. Additionally,

Plaintiff claims that Anthony Brands has failed to provide financial reports for the

fourth quarter of 2019 and first 14 days of 2020, after which Anthony Brands was

sold to Anthony Skin on January 15, 2020. (Compl. ¶ 43); (ECF No. 1-2,

PageID.32).

      In its Motion for Partial Summary Judgment [10], Plaintiff requests that

Anthony Brands: (1) pay the outstanding amount of $66,339.00 in royalties due

through the third quarter of 2019; (2) provide the required financial reports for the

fourth quarter of 2019 and the first 14 days of the first quarter of 2020, so that the

additional amount owed to Plaintiff can be calculated; and (3) pay the calculated

outstanding amount.

                               STANDARD OF REVIEW

      Summary judgement is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). A genuine issue for trial exists if “the evidence


                                      Page 3 of 7
is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving party has

the burden of establishing that there are no genuine issues of material fact, which

may be accomplished by demonstrating that the nonmoving party lacks evidence to

support an essential element of its case. Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986). Additionally, the Court views all of the facts in the light most favorable to

the nonmoving party and draws all reasonable inferences in the nonmoving party’s

favor. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Anderson, 477 U.S. at 255.

                                     ANALYSIS

      “Under New York law, [t]he elements of a cause of action for breach of

contract are (1) formation of a contract between plaintiff and defendant, (2)

performance by plaintiff, (3) defendant's failure to perform, (4) resulting damage.”

U.S. Nonwovens Corp. v. Pack Line Corp., 48 Misc. 3d 211, 215 (N.Y. Sup. 2015)

(internal quotation omitted). Initially, the Court must inquire “whether the contract

is unambiguous with respect to the question disputed by the parties.” Nielsen Co.

(U.S.), LLC v. Success Sys., Inc., 112 F. Supp. 3d 83, 97 (S.D.N.Y. 2015) (quoting

Int'l Multifoods Corp. v. Commercial Union Ins. Co., 309 F.3d 76, 83 (2d Cir.

2002)).




                                     Page 4 of 7
      In this case, the plain language of the royalty agreement requires that Anthony

Brands provide a quarterly calculation and royalty payment within 30 days of the

end of each quarter. (ECF No. 10-2, PageID.102 (“Buyer must pay the Royalties

for each quarter by wire transfer within thirty (days) of the end of the calendar

quarter for which the Royalties are owed.”). The amount due through the third

quarter of 2019, $66,339.00, is not in dispute as it is derived from the royalty

calculations provided by Anthony Brands. (ECF No. 10-3); (ECF No. 10-4); (ECF

No. 10-5). Anthony Brands even admits in its Answer [5] that it is obligated to

provide financial reports and make royalty payments to Plaintiff. (Ans. ¶ 2).

      In opposition to Plaintiff’s motion, Anthony Brands argues that Plaintiff’s

motion is premature, claiming that it does not yet have all the information required

to calculate the royalties owed, and therefore, “cannot present facts essential to

justify its opposition.” FED. R. CIV. P. 56(a). Anthony Brands bases this argument

on the agreement’s definition of royalties as calculated based on net sales. Under the

agreement, net sales are defined as “all Sales less (i) returns, refunds, credits, or

allowances actually given or credited to customers with respect to the Products

within one (1) year of the sale.” (ECF No. 10-2, PageID.103). Anthony Brands

claims that since it sold the business to Anthony Skin in January 2020, the

information about refunds from Anthony Skin is required to calculate the amount




                                      Page 5 of 7
owed through the third quarter of 2019, which it claims it has not been able to

acquire. (ECF No. 12-2).

      Courts must interpret contracts “so as to give effect to all of its provisions and

‘cannot and should not accept an interpretation that ignores the interplay of the

terms, renders certain terms inoperable, and creates a conflict where one need not

exist.’ ” AngioDynamics, Inc. v. Biolitec, Inc., 606 F. Supp. 2d 300, 304 (N.D.N.Y.

2009) (quoting Net2Globe Int'l, Inc. v. Time Warner Telecom of New York, 273 F.

Supp. 2d 436, 445 (S.D.N.Y. 2003)). Here, Defendant’s contention would render the

contractual requirement to pay royalties within 30 days inoperable. Refunds that

occur after the due date of the royalty payment for a given quarter must be addressed

by offsets in future payments, reaching any other conclusion would violate the

contract’s plain meaning, which sets a clear 30-day deadline. See Dale Carnegie &

Assocs., Inc. v. Thomas, No. 92 CIV. 6201 (JFK), 1993 WL 330457, at *4 (S.D.N.Y.

Aug. 24, 1993) (granting Plaintiff’s summary judgment motion, because defendant’s

“understanding of the contract contradicts the agreement's plain meaning.”).

      Anthony Brands neither genuinely disputes the outstanding amount of

royalties ($66,339.00) owed through the third quarter of 2019 nor disputes that it has

failed to provide the calculation for the royalties for through the first 14 days of 2020

and pay said amount. It merely requests additional time to work with Anthony Skin

to determine the final amount of net sales. Additional time to acquire records to


                                       Page 6 of 7
determine undisputed royalty payments to fulfill an undisputed contractual

obligation does not present a triable issue of fact for a jury. Finding that there is no

genuine dispute of material fact and Plaintiff is entitled to summary judgment as a

matter of law, Plaintiff’s motion is granted.

      Accordingly,

      IT IS ORDERED that Plaintiff’s Motion for Partial Summary Judgment [10]

is GRANTED.

      IT IS FURTHER ORDERED that Defendant Anthony Brands USA, Inc.

pay Plaintiff the outstanding amount of $66,339.00 in royalties.

      IT IS FURTHER ORDERED that within 30 days Defendant Anthony

Brands USA, Inc. provide Plaintiff with the required financial reports for the fourth

quarter of 2019 and the first 14 days of the first quarter of 2020 and pay Plaintiff the

additional amount owed for this time period.

      SO ORDERED.


                                        s/Arthur J. Tarnow
                                        Arthur J. Tarnow
Dated: May 10, 2021                     Senior United States District Judge




                                      Page 7 of 7
